DETAILED ACTION
Applicant’s Application filed on March 6, 2021 and June 18, 2021 have been reviewed. 
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 6, 2021 and June 18, 2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim 20 does not fall within at least one of the four categories of patent eligible subject matter because the metes and bounds of "computer-readable storage medium” does not positively limit the invention to non-transitory media, the "computer-readable storage medium" is thus interpreted to include a transitory type medium; as such the claim is drawn to a form of energy.  Energy is not one of the four categories of invention and therefore the claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not combination of substances and therefor not a composition of matter.  


Claim Objections
Claims 5-7, 9-10, 12-13, 17 and 19 are objected to because of the following informalities:  
In claim 5, at line 7, “the first thread” should be changed to “the [[first]]third thread”.  
In claim 6, at line 1, “The method of claim 1,” should be changed to “The method of claim [[1]]5,”.
In claim 7, at lines 2-3, “the updates to global network state information.” should be changed to “the updates to the portion of the global network state information”.
In claim 9, at line 1, “wherein sending,” should be changed to “[[wherein]]further comprising sending,” since the method of independent claim 1 does not comprising: sending step.
In claim 9, at lines 1-2 and at line 3, “the updates to global network state information” should be changed to “the updates to the portion of the global network state information”.
In claim 10, at lines 1-2 and at lines 2-3, “the updates to global network state information” should be changed to “the updates to the portion of the global network state information”.
In claim 12, at lines 1-2, “the number of interfaces, the number of events” should be changed to “the [[number]]plurality of interfaces, the [[number]]plurality of events”.
In claim 13, at line 3, “the events” should be changed to “the plurality of events”.
In claim 17, at line 1, “The SDN controller of claim 14,” should be “The SDN controller of claim [[14]]16,”.
In claim 17, at line 2, “the number of events” should be changed to “the [[number]]plurality of events”.
In claim 19, at lines 3-5, “the information corresponding to a topology of the plurality of network devices or the information corresponding to profiles of the plurality of subscriber devices,” should be changed to “[[the]] information corresponding to a topology of the plurality of network devices or [[the]] information corresponding to profiles of the plurality of subscriber devices,”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shevenell et al. (US 2016/0380807 A1), hereinafter referred to as Shevenell, in view of Narayanan et al. (US 2018/0069793 A1), hereinafter referred to as Narayanan, and further in view of Bahadur et al. (US 9,450,817 B1), hereinafter referred to as Bahadur.

With respect to claim 1, Shevenell teaches  A method performed by a software-defined network (SDN) controller that manages a network of a plurality of devices (the SDN controller 402 includes an SDN interface 404 and a set of adapters 406a through 406c; a set of SDN managers 408a through 408c and the set of virtualized network functionalities 410 includes SDN devices 410a through 410d, para. 0088; fig.4), the method comprising: 
maintaining, by processing circuitry of the SDN controller, global network state information (the SDN interface of SDN controller can request network configuration information for multiple SDN managers and maintain metadata to track which current SDN managers network configuration information have been received from; the SDN interface might maintain a list of the SDN managers and mark the entry for the current SDN manager, para. 0127; the SDN interface can compare the determined network topography with a previous network topography, para. 0130), wherein the global network state information comprises device profile information or network topology information corresponding to each of the devices in the network (querying the SDN controller 104 and/or the virtualized network functionalities 106 to determine the current network topology, para. 0035; the service manager send the SDN controller a message requesting information on each component managed by the SDN controller, including information indicating how the components are interconnected, para. 0052; the SDN interface can compare the determined network topography with a previous network topography, para. 0130); 
configuring, by the processing circuitry, a notification service with a subscription for updates to a portion of the global network state information (operations performed by the various components of the network 100 that include registration for notifications, receiving notifications of configuration changes, and updating configuration-dependent network functionality, para. 0028; the specific information included in the notification sent from the SDN controller 104 to the service manager 102 can vary, para. 0031; also see para. 0029), wherein the notification service is configured to arrange the updates to the portion of the global network state information into a plurality of events (the service manager registers for one or more notifications from an SDN controller; the particular notifications registered for can include network statistics, network configuration changes, etc., para. 0045; the notification might be associated with a particular event, such as a network-related measurement surpassing or falling below a particular threshold, detection of a component (e.g., virtualized network functionality) failure, etc.; thus, the service manager can determine the particular event or other criteria that resulted in the notification, para. 0048); and 
distributing, by the notification service, the plurality of events as event notifications to a subscriber micro-service of the SDN controller (the service manager and other components that implement configuration-dependent network functionality should be updated soon after a network configuration change, para. 0020; determining that a network topology changed and notifying registered components, para. 0123; if the SDN interface determined that the network configuration resulted in a network topography change, the SDN interface notifies the service manager that the network topology has changed; to notify the service manager, the SDN interface accesses metadata that identifies the service manager as having registered for network topology change notifications and specifies how to communicate with the service manager (e.g., includes an IP address); the notification can include the network topology, an indication of the network topology changes, etc., para. 0131), 
Shevenell does not explicitly teach wherein a first thread is configured to wait for a configurable time period while a second thread receives one or more event notifications from the notification service, and when the configurable time period elapses, the first thread reads at least one update to the portion of the global network state information in the one or more received event notifications.
However, Narayanan teaches wherein a first thread is configured to wait for a configurable time period while a second thread receives one or more event notifications from the notification service (notification throttling can be done by placing all new items (notification requests 134 requiring notifications) into software notification queues 136 based upon a queue identifier (ID) 720; the queue ID 720 can be derived from the current flow being processed, particularly its hash, since we use the same mapping the admission control used. In other words, each notification queue 702F/136 can be mapped one-to-one (1:1) with the operation queues 120 used by the forwarding path provisioning—i.e., each operation queue 120 has its “own” notification queue 702F, thus, the processing can be lockless due to only one thread operating upon it; these notification queues 702F/136 can be drained (i.e., processed) by timer daemons 704 (of a throttling module 138) tuned to execute at a configurable notification rate (e.g., 10 per millisecond, etc.), para. 0067; fig. 7), and when the configurable time period elapses, the first thread reads at least one update to the portion of the global network state information in the one or more received event notifications (these notification queues 702F/136 can be drained (i.e., processed) by timer daemons 704 (of a throttling module 138) tuned to execute at a configurable notification rate (e.g., 10 per millisecond, etc.), and thus a notification request can be placed back in the corresponding operation queue 120; the notification module 142 can dispatch the notification(s) 144 to the application (e.g., placing data in a database, writing a record to a flat file, sending an electronic message to another application, etc.), the notification processing can be performed using a batch technique, where multiple notifications can be included within one notification message 144, para. 0067; fig. 7) in order to efficiently implement many network functions as taught by Narayanan (para. 0007).
Therefore, based on Shevenell in view of Narayanan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Narayanan to the method of Shevenell in order to efficiently implement many network functions as taught by Narayanan (para. 0007).
Shevenell in view of Narayanan does not explicitly teach
distributing, via a plurality of interfaces, the plurality of events to a plurality of subscriber micro-services of the SDN controller,
However, Bahadur teaches
distributing, via a plurality of interfaces, the plurality of events to a plurality of subscriber micro-services of the SDN controller (controller 35 exchanges, with the network devices and by one or more network device protocol interfaces, state information comprising at least one of network topology information and network device state information (402), col. 33, lines 54-67; subscriber devices issue service requests via radio access networks toward the mobile core, which in turn redirects the control plane messages to the SDN controller 40; responsive to the service request and using the SDN protocol, any service responses or other control plane messages that the mobile core forwards to the corresponding subscriber device, col. 11, lines 1-23) in order to improve content delivery as taught by Bahadur (col. 1, lines 10-11),
Therefore, based on Shevenell in view of Narayanan, and further in view of Bahadur, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bahadur to the method of Shevenell in view of Narayanan in order to improve content delivery as taught by Bahadur (col. 1, lines 10-11).

With respect to claim 2, Shevenell teaches The method of claim 1, wherein a subscriber micro-service runs on a same host as the SDN controller or a different host (although the service manager 811 and the SDN interface 813 are illustrated as being part of the same computer system, the service manager 811 and the SDN interface 813 can be components of two different computer systems communicatively coupled via one or more networks, para. 0144; fig. 8).

With respect to claim 3, Shevenell in view of Narayanan, and further in view of Bahadur teaches The method of claim 1 as described above, 
Further, Narayanan teaches further comprising determining, by the processing circuitry, an amount of time set for the configurable time period, wherein the determining is based on one or more parameters associated with the distributing (notification throttling can be done by placing all new items (notification requests 134 requiring notifications) into software notification queues 136 based upon a queue identifier (ID) 720; the queue ID 720 can be derived from the current flow being processed, particularly its hash, since we use the same mapping the admission control used. In other words, each notification queue 702F/136 can be mapped one-to-one (1:1) with the operation queues 120 used by the forwarding path provisioning—i.e., each operation queue 120 has its “own” notification queue 702F, thus, the processing can be lockless due to only one thread operating upon it. These notification queues 702F/136 can be drained (i.e., processed) by timer daemons 704 (of a throttling module 138) tuned to execute at a configurable notification rate (e.g., 10 per millisecond, etc.), and thus a notification request can be placed back in the corresponding operation queue 120; the notification module 142 can dispatch the notification(s), para. 0067; fig. 7) in order to efficiently implement many network functions as taught by Narayanan (para. 0007).
Therefore, based on Shevenell in view of Narayanan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Narayanan to the method of Shevenell in order to efficiently implement many network functions as taught by Narayanan (para. 0007).

With respect to claim 4, Shevenell in view of Narayanan, and further in view of Bahadur teaches The method of claim 1 as described above, 
Further, Narayanan teaches further comprising executing, by the processing circuitry, the first thread and the second thread to provide the updates (notification throttling can be done by placing all new items (notification requests 134 requiring notifications) into software notification queues 136 based upon a queue identifier (ID) 720; the queue ID 720 can be derived from the current flow being processed, particularly its hash, since we use the same mapping the admission control used, each notification queue 702F/136 can be mapped one-to-one (1:1) with the operation queues 120 used by the forwarding path provisioning—i.e., each operation queue 120 has its “own” notification queue 702F, thus, the processing can be lockless due to only one thread operating upon it.; these notification queues 702F/136 can be drained (i.e., processed) by timer daemons 704 (of a throttling module 138) tuned to execute at a configurable notification rate (e.g., 10 per millisecond, etc.), and thus a notification request can be placed back in the corresponding operation queue 120; the notification module 142 can dispatch the notification(s), para. 0067; fig. 7; updating, by the provisioning thread, a bucket from a plurality of buckets of a control data structure to include flow data for the new flow. Each of the plurality of buckets is exclusively operated on by a corresponding provisioning thread of the plurality of provisioning threads, and thus, is mapped to a corresponding operation queue of the plurality of operation queues, para. 0072) in order to efficiently implement many network functions as taught by Narayanan (para. 0007).
Therefore, based on Shevenell in view of Narayanan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Narayanan to the method of Shevenell in order to efficiently implement many network functions as taught by Narayanan (para. 0007).
Furthermore, Bahadur teaches provide the updates to at least a first subscriber micro- service of the plurality of subscriber micro-services (controller 35 exchanges, with the network devices and by one or more network device protocol interfaces, state information comprising at least one of network topology information and network device state information (402), col. 33, lines 54-67; subscriber devices issue service requests via radio access networks toward the mobile core, which in turn redirects the control plane messages to the SDN controller 40; responsive to the service request and using the SDN protocol, any service responses or other control plane messages that the mobile core forwards to the corresponding subscriber device, col. 11, lines 1-23) in order to improve content delivery as taught by Bahadur (col. 1, lines 10-11),
Therefore, based on Shevenell in view of Narayanan, and further in view of Bahadur, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bahadur to the method of Shevenell in view of Narayanan in order to improve content delivery as taught by Bahadur (col. 1, lines 10-11).

With respect to claim 5, Shevenell in view of Narayanan, and further in view of Bahadur teaches The method of claim 4 as described above, 
Furthermore, Narayanan teaches the configurable time period comprising a first configurable time period, the method further comprising executing, by the processing circuitry, a third thread and a fourth thread for providing the updates to at least a second subscriber micro- service of the plurality of subscriber micro-services (these notification queues 702F/136 can be drained (i.e., processed) by timer daemons 704 (of a throttling module 138) tuned to execute at a configurable notification rate (e.g., 10 per millisecond, etc.), and thus a notification request can be placed back in the corresponding operation queue 120; the notification module 142 can dispatch the notification(s), para. 0067; fig. 7), wherein the third thread is configured to wait for a second configurable time period while a fourth thread receives the one or more event notifications from the notification service (notification throttling can be done by placing all new items (notification requests 134 requiring notifications) into software notification queues 136 based upon a queue identifier (ID) 720; the queue ID 720 can be derived from the current flow being processed, particularly its hash, since we use the same mapping the admission control used. In other words, each notification queue 702F/136 can be mapped one-to-one (1:1) with the operation queues 120 used by the forwarding path provisioning—i.e., each operation queue 120 has its “own” notification queue 702F, thus, the processing can be lockless due to only one thread operating upon it; these notification queues 702F/136 can be drained (i.e., processed) by timer daemons 704 (of a throttling module 138) tuned to execute at a configurable notification rate (e.g., 10 per millisecond, etc.), para. 0067; fig. 7), and when the second configurable time period elapses, the first thread reads the at least one update to the portion of the global network state information in the one or more received event notifications, wherein the second configurable time period is different than the first configurable time period (these notification queues 702F/136 can be drained (i.e., processed) by timer daemons 704 (of a throttling module 138) tuned to execute at a configurable notification rate (e.g., 10 per millisecond, etc.), and thus a notification request can be placed back in the corresponding operation queue 120; the notification module 142 can dispatch the notification(s) 144 to the application (e.g., placing data in a database, writing a record to a flat file, sending an electronic message to another application, etc.), the notification processing can be performed using a batch technique, where multiple notifications can be included within one notification message 144, para. 0067; fig. 7) in order to efficiently implement many network functions as taught by Narayanan (para. 0007).
Therefore, based on Shevenell in view of Narayanan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Narayanan to the method of Shevenell in order to efficiently implement many network functions as taught by Narayanan (para. 0007).

With respect to claim 6, Shevenell in view of Narayanan, and further in view of Bahadur teaches The method of claim 1 as described above, 
Further, Narayanan teaches further comprising determining, by the processing circuitry, an amount of time set for the second configurable time period, wherein the determining is based on one or more parameters associated with the distributing (notification throttling can be done by placing all new items (notification requests 134 requiring notifications) into software notification queues 136 based upon a queue identifier (ID) 720; the queue ID 720 can be derived from the current flow being processed, particularly its hash, since we use the same mapping the admission control used. In other words, each notification queue 702F/136 can be mapped one-to-one (1:1) with the operation queues 120 used by the forwarding path provisioning—i.e., each operation queue 120 has its “own” notification queue 702F, thus, the processing can be lockless due to only one thread operating upon it. These notification queues 702F/136 can be drained (i.e., processed) by timer daemons 704 (of a throttling module 138) tuned to execute at a configurable notification rate (e.g., 10 per millisecond, etc.), and thus a notification request can be placed back in the corresponding operation queue 120; the notification module 142 can dispatch the notification(s), para. 0067; fig. 7) in order to efficiently implement many network functions as taught by Narayanan (para. 0007).
Therefore, based on Shevenell in view of Narayanan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Narayanan to the method of Shevenell in order to efficiently implement many network functions as taught by Narayanan (para. 0007).

With respect to claim 7, Shevenell in view of Narayanan, and further in view of Bahadur teaches The method of claim 1 as described above, 
Further, Bahadur teaches wherein the first thread is configured to request new network topology information and new device profile information based on the updates to global network state information (receive a request from a user application and automatically configure devices in a network based on the request; controller 35 exchanges, with the network devices and by one or more network device protocol interfaces, state information comprising at least one of network topology information and network device state information (402), col. 33, lines 54-67) in order to improve content delivery as taught by Bahadur (col. 1, lines 10-11),
Therefore, based on Shevenell in view of Narayanan, and further in view of Bahadur, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bahadur to the method of Shevenell in view of Narayanan in order to improve content delivery as taught by Bahadur (col. 1, lines 10-11).

With respect to claim 8, Shevenell in view of Narayanan, and further in view of Bahadur teaches The method of claim 1 as described above, 
Further, Narayanan teaches wherein the first thread establishes a sleep timer with the configurable time period, wherein the second thread is configured to pause or continue listening for future event notifications when the configurable time period elapses (these notification queues 702F/136 can be drained (i.e., processed) by timer daemons 704 (of a throttling module 138) tuned to execute at a configurable notification rate (e.g., 10 per millisecond, etc.), and thus a notification request can be placed back in the corresponding operation queue 120; the notification module 142 can dispatch the notification(s) 144 to the application (e.g., placing data in a database, writing a record to a flat file, sending an electronic message to another application, etc.), the notification processing can be performed using a batch technique, where multiple notifications can be included within one notification message 144, para. 0067; fig. 7) in order to efficiently implement many network functions as taught by Narayanan (para. 0007).
Therefore, based on Shevenell in view of Narayanan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Narayanan to the method of Shevenell in order to efficiently implement many network functions as taught by Narayanan (para. 0007).

With respect to claim 9, Shevenell in view of Narayanan, and further in view of Bahadur teaches The method of claim 1 as described above, 
Further, Bahadur teaches wherein sending, by the processing circuitry, the updates to global network state information further comprises storing, by a publisher module executing on the processing circuitry, the updates to global network state information in one or more databases in operation on a network device of the plurality of network devices (controller 35 stores, by one or more databases, network topology information and network state information for the network devices (400); controller 35 exchanges, with the network devices and by one or more network device protocol interfaces, state information comprising at least one of network topology information and network device state information (402), col. 33, lines 54-67) in order to improve content delivery as taught by Bahadur (col. 1, lines 10-11).
Therefore, based on Shevenell in view of Narayanan, and further in view of Bahadur, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bahadur to the method of Shevenell in view of Narayanan in order to improve content delivery as taught by Bahadur (col. 1, lines 10-11).

With respect to claim 14, Shevenell teaches A software-defined network (SDN) controller that manages a network of one or more network devices (the SDN controller 402 includes an SDN interface 404 and a set of adapters 406a through 406c; a set of SDN managers 408a through 408c and the set of virtualized network functionalities 410 includes SDN devices 410a through 410d, para. 0088; fig.4), the SDN controller comprising: 
memory (memory, para. 0144) configured to store global network state information for the network devices (the SDN interface of SDN controller can request network configuration information for multiple SDN managers and maintain metadata to track which current SDN managers network configuration information have been received from; the SDN interface might maintain a list of the SDN managers and mark the entry for the current SDN manager, para. 0127; the SDN interface can compare the determined network topography with a previous network topography, para. 0130), wherein the global network state information comprises device profile information or network topology information corresponding to each of the network devices (querying the SDN controller 104 and/or the virtualized network functionalities 106 to determine the current network topology, para. 0035; the service manager send the SDN controller a message requesting information on each component managed by the SDN controller, including information indicating how the components are interconnected, para. 0052; the SDN interface can compare the determined network topography with a previous network topography, para. 0130); 
one or more processors configured to execute logic for a publisher micro- service (processor, para. 0144), wherein the logic is operative to: 
maintain, in a database, global network state information (the SDN interface of SDN controller can request network configuration information for multiple SDN managers and maintain metadata to track which current SDN managers network configuration information have been received from; the SDN interface might maintain a list of the SDN managers and mark the entry for the current SDN manager, para. 0127; the SDN interface can compare the determined network topography with a previous network topography, para. 0130), wherein the global network state information comprises device profile information or network topology information corresponding to each of the devices in the network (querying the SDN controller 104 and/or the virtualized network functionalities 106 to determine the current network topology, para. 0035; the service manager send the SDN controller a message requesting information on each component managed by the SDN controller, including information indicating how the components are interconnected, para. 0052; the SDN interface can compare the determined network topography with a previous network topography, para. 0130); 
configure a notification service with a subscription for updates to a portion of the global network state information (operations performed by the various components of the network 100 that include registration for notifications, receiving notifications of configuration changes, and updating configuration-dependent network functionality, para. 0028; the specific information included in the notification sent from the SDN controller 104 to the service manager 102 can vary; the specific information included in the notification sent from the SDN controller 104 to the service manager 102 can vary, para. 0031; also see para. 0029), wherein the notification service is configured to arrange the updates to the portion of the global network state information into a plurality of events (the service manager registers for one or more notifications from an SDN controller; the particular notifications registered for can include network statistics, network configuration changes, etc., para. 0045; the notification might be associated with a particular event, such as a network-related measurement surpassing or falling below a particular threshold, detection of a component (e.g., virtualized network functionality) failure, etc.; thus, the service manager can determine the particular event or other criteria that resulted in the notification, para. 0048); and 
distribute the plurality of events as event notifications to a subscriber micro-service of the SDN controller (the service manager and other components that implement configuration-dependent network functionality should be updated soon after a network configuration change, para. 0020; determining that a network topology changed and notifying registered components, para. 0123; if the SDN interface determined that the network configuration resulted in a network topography change, the SDN interface notifies the service manager that the network topology has changed; to notify the service manager, the SDN interface accesses metadata that identifies the service manager as having registered for network topology change notifications and specifies how to communicate with the service manager (e.g., includes an IP address); the notification can include the network topology, an indication of the network topology changes, etc., para. 0131), and 
one or more core modules or one or more core applications operating as one or more of the plurality of subscriber micro-services and configured to receive, via the first thread or the second thread, at least a portion of the event notifications corresponding to the subscription (the service manager and other components that implement configuration-dependent network functionality should be updated soon after a network configuration change, para. 0020; determining that a network topology changed and notifying registered components, para. 0123; if the SDN interface determined that the network configuration resulted in a network topography change, the SDN interface notifies the service manager that the network topology has changed; to notify the service manager, the SDN interface accesses metadata that identifies the service manager as having registered for network topology change notifications and specifies how to communicate with the service manager (e.g., includes an IP address); the notification can include the network topology, an indication of the network topology changes, etc., para. 0131).
Shevenell does not explicitly teach wherein a first thread is configured to wait for a configurable time period while a second thread receives one or more event notifications from the notification service, and when the configurable time period elapses, the first thread reads at least one update to the portion of the global network state information in the one or more received event notifications;
However, Narayanan teaches wherein a first thread is configured to wait for a configurable time period while a second thread receives one or more event notifications from the notification service (notification throttling can be done by placing all new items (notification requests 134 requiring notifications) into software notification queues 136 based upon a queue identifier (ID) 720. The queue ID 720 can be derived from the current flow being processed, particularly its hash, since we use the same mapping the admission control used. In other words, each notification queue 702F/136 can be mapped one-to-one (1:1) with the operation queues 120 used by the forwarding path provisioning—i.e., each operation queue 120 has its “own” notification queue 702F, thus, the processing can be lockless due to only one thread operating upon it; these notification queues 702F/136 can be drained (i.e., processed) by timer daemons 704 (of a throttling module 138) tuned to execute at a configurable notification rate (e.g., 10 per millisecond, etc.), para. 0067; fig. 7), and when the configurable time period elapses, the first thread reads at least one update to the portion of the global network state information in the one or more received event notifications (these notification queues 702F/136 can be drained (i.e., processed) by timer daemons 704 (of a throttling module 138) tuned to execute at a configurable notification rate (e.g., 10 per millisecond, etc.), and thus a notification request can be placed back in the corresponding operation queue 120; the notification module 142 can dispatch the notification(s) 144 to the application (e.g., placing data in a database, writing a record to a flat file, sending an electronic message to another application, etc.), the notification processing can be performed using a batch technique, where multiple notifications can be included within one notification message 144, para. 0067; fig. 7) in order to efficiently implement many network functions as taught by Narayanan (para. 0007);
Therefore, based on Shevenell in view of Narayanan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Narayanan to the controller of Shevenell in order to efficiently implement many network functions as taught by Narayanan (para. 0007).
Shevenell in view of Narayanan does not explicitly teach
wherein the global network state information comprises device profile information and network topology information corresponding to each of the network devices; 
distribute, via a plurality of interfaces, the plurality of events to a plurality of subscriber micro-services of the SDN controller,
However, Bahadur teaches
wherein the global network state information comprises device profile information and network topology information corresponding to each of the network devices (controller 35 stores, by one or more databases, network topology information and network state information for the network devices (400); controller 35 exchanges, with the network devices and by one or more network device protocol interfaces, state information comprising at least one of network topology information and network device state information (402), col. 33, lines 54-67); 
distributing, via a plurality of interfaces, the plurality of events to a plurality of subscriber micro-services of the SDN controller (controller 35 exchanges, with the network devices and by one or more network device protocol interfaces, state information comprising at least one of network topology information and network device state information (402), col. 33, lines 54-67; subscriber devices issue service requests via radio access networks toward the mobile core, which in turn redirects the control plane messages to the SDN controller 40; responsive to the service request and using the SDN protocol, any service responses or other control plane messages that the mobile core forwards to the corresponding subscriber device, col. 11, lines 1-23) in order to improve content delivery as taught by Bahadur (col. 1, lines 10-11),
Therefore, based on Shevenell in view of Narayanan, and further in view of Bahadur, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bahadur to the controller of Shevenell in view of Narayanan in order to improve content delivery as taught by Bahadur (col. 1, lines 10-11).

With respect to claim 15, Shevenell in view of Narayanan, and further in view of Bahadur teaches The SDN controller of claim 14 as described above, 
Further, Narayanan teaches wherein the one or more core modules or one or more core applications are further configured to store each event notification received within a configurable time period ((these notification queues 702F/136 can be drained (i.e., processed) by timer daemons 704 (of a throttling module 138) tuned to execute at a configurable notification rate (e.g., 10 per millisecond, etc.), a, para. 0067; fig. 7), and when the configurable time period elapses, read new device profile information or new network topology information for each update to the global network state information (these notification queues 702F/136 can be drained (i.e., processed) by timer daemons 704 (of a throttling module 138) tuned to execute at a configurable notification rate (e.g., 10 per millisecond, etc.), and thus a notification request can be placed back in the corresponding operation queue 120; the notification module 142 can dispatch the notification(s) 144 to the application (e.g., placing data in a database, writing a record to a flat file, sending an electronic message to another application, etc.), the notification processing can be performed using a batch technique, where multiple notifications can be included within one notification message 144, para. 0067; fig. 7) in order to efficiently implement many network functions as taught by Narayanan (para. 0007).
Therefore, based on Shevenell in view of Narayanan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Narayanan to the method of Shevenell in order to efficiently implement many network functions as taught by Narayanan (para. 0007).

With respect to claim 16, Shevenell in view of Narayanan, and further in view of Bahadur teaches The SDN controller of claim 14 as described above, 
Further, Narayanan teaches wherein each of one or more second subscriber micro- services is configured to run a third thread and a fourth thread (these notification queues 702F/136 can be drained (i.e., processed) by timer daemons 704 (of a throttling module 138) tuned to execute at a configurable notification rate (e.g., 10 per millisecond, etc.), and thus a notification request can be placed back in the corresponding operation queue 120; the notification module 142 can dispatch the notification(s), para. 0067; fig. 7), wherein the third thread starts a sleep timer set to a second configurable time period while the fourth thread receives one or more of the event notifications (notification throttling can be done by placing all new items (notification requests 134 requiring notifications) into software notification queues 136 based upon a queue identifier (ID) 720; the queue ID 720 can be derived from the current flow being processed, particularly its hash, since we use the same mapping the admission control used. In other words, each notification queue 702F/136 can be mapped one-to-one (1:1) with the operation queues 120 used by the forwarding path provisioning—i.e., each operation queue 120 has its “own” notification queue 702F, thus, the processing can be lockless due to only one thread operating upon it; these notification queues 702F/136 can be drained (i.e., processed) by timer daemons 704 (of a throttling module 138) tuned to execute at a configurable notification rate (e.g., 10 per millisecond, etc.), para. 0067; fig. 7), wherein the third thread reads new device profile information or new network topology information for one or more updates to the global network state information after the sleep timer ends (these notification queues 702F/136 can be drained (i.e., processed) by timer daemons 704 (of a throttling module 138) tuned to execute at a configurable notification rate (e.g., 10 per millisecond, etc.), and thus a notification request can be placed back in the corresponding operation queue 120; the notification module 142 can dispatch the notification(s) 144 to the application (e.g., placing data in a database, writing a record to a flat file, sending an electronic message to another application, etc.), the notification processing can be performed using a batch technique, where multiple notifications can be included within one notification message 144, para. 0067; fig. 7) in order to efficiently implement many network functions as taught by Narayanan (para. 0007).
Therefore, based on Shevenell in view of Narayanan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Narayanan to the controller of Shevenell in order to efficiently implement many network functions as taught by Narayanan (para. 0007).

With respect to claim 17, Shevenell teaches The SDN controller of claim 14, wherein the second thread reads a sequence of received event notifications and determines a subset of the number of events based on the one or more updates to the global network state information, wherein the first thread requests the new device profile information or the new network topology information corresponding to the subset of the number of events (the service manager periodically check the statistics to ensure that the various measurements meet particular goals; if particular components are removed from the network or added to the network, the network monitoring is updated to take the removed/added components into account, para. 0055; the service manager 811 implements functionality to register for and receive notifications from an SDN controller, para. 0144; fig. 8; the service manager might perform a particular set of operations each time a component is added to the network, the service manager might search a database or other data source for indications of the operations to perform based on information in the notification; after the service manager updates the identified configuration-dependent network functionality, the process ends, para. 0059).

With respect to claim 18, Shevenell in view of Narayanan, and further in view of Bahadur teaches The SDN controller of claim 14 as described above, 
Further, Bahadur teaches wherein the network comprises a mobile core network communicatively coupled to subscriber devices, via a radio access network (subscriber devices issue service requests via radio access networks toward the mobile core, which in turn redirects the control plane messages to the SDN controller 40; responsive to the service request and using the SDN protocol, any service responses or other control plane messages that the mobile core forwards to the corresponding subscriber device, col. 11, lines 1-23) in order to improve content delivery as taught by Bahadur (col. 1, lines 10-11),
Therefore, based on Shevenell in view of Narayanan, and further in view of Bahadur, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bahadur to the controller of Shevenell in view of Narayanan in order to improve content delivery as taught by Bahadur (col. 1, lines 10-11).

With respect to claim 19, Shevenell in view of Narayanan, and further in view of Bahadur teaches The SDN controller of claim 14 as described above, 
Further, Bahadur teaches wherein the one or more core modules or the one or more core applications are configured to compute a network configuration comprising a new network topology and new device states to conform to the information corresponding to a topology of the plurality of network devices or the information corresponding to profiles of the plurality of subscriber devices (controller 35 receives, by one or more application interfaces and from an application, a request for an application-specific network configuration (404); in response to the request, controller 35 computes, by one or more core modules, a network configuration to conform the network topology and network device states to satisfy the request (406), col. 33, line 57 – col 34, line 12; fig. 8), generate new global network state information to implement the network configuration (controller 35 generates, by one or more core applications of the controller, network device state information to implement the computed network configuration (408), col. 34, lines 2-12; fig. 8), and use the network device protocol interfaces to program the plurality of network devices with new device profile information based on the new device profiles and new network topology information based on the new network topology (controller 35 then uses the network device protocol interfaces to program the network device state information to the network devices to program the network configuration in the network (410), col. 34, lines 2-12; fig. 8; controller 35 exchanges, with the network devices and by one or more network device protocol interfaces, state information comprising at least one of network topology information and network device state information (402), col. 33, lines 54-67) in order to improve content delivery as taught by Bahadur (col. 1, lines 10-11).
Therefore, based on Shevenell in view of Narayanan, and further in view of Bahadur, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bahadur to the controller of Shevenell in view of Narayanan in order to improve content delivery as taught by Bahadur (col. 1, lines 10-11).

With respect to claim 20, Shevenell teaches A computer-readable storage medium comprising processor-executable instructions (the memory 807 coupled to the processor 801, para. 0144) that when executed in a software-defined network (SDN) controller that manages a network of one or more network devices (the SDN controller 402 includes an SDN interface 404 and a set of adapters 406a through 406c; a set of SDN managers 408a through 408c and the set of virtualized network functionalities 410 includes SDN devices 410a through 410d, para. 0088; fig.4), causes the SDN controller to:
receive event notifications from a notifications service configured to maintain global network state information in one or more databases (the SDN interface of SDN controller can request network configuration information for multiple SDN managers and maintain metadata to track which current SDN managers network configuration information have been received from; the SDN interface might maintain a list of the SDN managers and mark the entry for the current SDN manager, para. 0127; the SDN interface can compare the determined network topography with a previous network topography, para. 0130), wherein the global network state information comprises device profile information or network topology information corresponding to each of the network devices in the network (querying the SDN controller 104 and/or the virtualized network functionalities 106 to determine the current network topology, para. 0035; the service manager send the SDN controller a message requesting information on each component managed by the SDN controller, including information indicating how the components are interconnected, para. 0052; the SDN interface can compare the determined network topography with a previous network topography, para. 0130), wherein the event notifications comprise updates to the global network state information (if the service manager registers for network configuration changes, the notification might be an indication of a network configuration change, the notification can include an indication of a notification type, such as a predetermined identifier; if the notification indicates a network configuration change, the notification can indicate the specific configuration change that was made, para. 0046; the notification can include the network topology, an indication of the network topology changes, etc., para. 0131); 
Shevenell does not explicitly teach
for each iteration of a sleep timer of a first thread: 
during a configurable time period, receive, by a second thread, event notifications from a notifications service configured to maintain global network state information in one or more databases,
when the configurable time period elapses, read, by the first thread, at least a portion of new network topology information or new device profile information from the one or more databases based on at least a portion of the updates to the global state information; and 
However, Narayanan teaches 
for each iteration of a sleep timer of a first thread: 
during a configurable time period, receive, by a second thread, event notifications from a notifications service configured to maintain global network state information in one or more databases ((notification throttling can be done by placing all new items (notification requests 134 requiring notifications) into software notification queues 136 based upon a queue identifier (ID) 720. The queue ID 720 can be derived from the current flow being processed, particularly its hash, since we use the same mapping the admission control used. In other words, each notification queue 702F/136 can be mapped one-to-one (1:1) with the operation queues 120 used by the forwarding path provisioning—i.e., each operation queue 120 has its “own” notification queue 702F, thus, the processing can be lockless due to only one thread operating upon it; these notification queues 702F/136 can be drained (i.e., processed) by timer daemons 704 (of a throttling module 138) tuned to execute at a configurable notification rate (e.g., 10 per millisecond, etc.), para. 0067; fig. 7)),
when the configurable time period elapses, read, by the first thread, at least a portion of new network topology information or new device profile information from the one or more databases based on at least a portion of the updates to the global state information (these notification queues 702F/136 can be drained (i.e., processed) by timer daemons 704 (of a throttling module 138) tuned to execute at a configurable notification rate (e.g., 10 per millisecond, etc.), and thus a notification request can be placed back in the corresponding operation queue 120; the notification module 142 can dispatch the notification(s) 144 to the application (e.g., placing data in a database, writing a record to a flat file, sending an electronic message to another application, etc.), the notification processing can be performed using a batch technique, where multiple notifications can be included within one notification message 144, para. 0067; fig. 7) in order to efficiently implement many network functions as taught by Narayanan (para. 0007); and 
Therefore, based on Shevenell in view of Narayanan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Narayanan to the medium of Shevenell in order to efficiently implement many network functions as taught by Narayanan (para. 0007).
Shevenell in view of Narayanan does not explicitly teach
However, Bahadur teaches
compute, by one or more modules, a network configuration comprising a network topology and device profiles based on the at least a portion of new network topology information or new device profile information (controller 35 receives, by one or more application interfaces and from an application, a request for an application-specific network configuration (404); in response to the request, controller 35 computes, by one or more core modules, a network configuration to conform the network topology and network device states to satisfy the request (406), col. 33, line 57 – col 34, line 12; fig. 8); and 
implement, by the one or more modules or one or more applications, the network configuration, by programing, via a plurality of network device protocol interfaces, the plurality of network devices with the new network topology information and new device profile information (controller 35 generates, by one or more core applications of the controller, network device state information to implement the computed network configuration (408); controller 35 then uses the network device protocol interfaces to program the network device state information to the network devices to program the network configuration in the network (410), col. 34, lines 2-12; fig. 8; controller 35 exchanges, with the network devices and by one or more network device protocol interfaces, state information comprising at least one of network topology information and network device state information (402), col. 33, lines 54-67) in order to improve content delivery as taught by Bahadur (col. 1, lines 10-11).
Therefore, based on Shevenell in view of Narayanan, and further in view of Bahadur, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bahadur to the medium of Shevenell in view of Narayanan in order to improve content delivery as taught by Bahadur (col. 1, lines 10-11).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shevenell et al. (US 2016/0380807 A1), hereinafter referred to as Shevenell, in view of Narayanan et al. (US 2018/0069793 A1), hereinafter referred to as Narayanan, further in view of Bahadur et al. (US 9,450,817 B1), hereinafter referred to as Bahadur, and furthermore in view of Teodorescu et al. (US 2016/0335293 A1), hereinafter referred to as Teodorescu.

With respect to claim 10, Shevenell teaches The method of claim 9, wherein in response to the updates to global network state information, the notification service publishes the updates to global network state information within the one or more databases (the service manager 811 implements functionality to register for and receive notifications from an SDN controller, para. 0144; fig. 8; the service manager might perform a particular set of operations each time a component is added to the network, the service manager might search a database or other data source for indications of the operations to perform based on information in the notification; after the service manager updates the identified configuration-dependent network functionality, the process ends, para. 0059; if the SDN interface determined that the network configuration resulted in a network topography change, the SDN interface notifies the service manager that the network topology has changed; to notify the service manager, the SDN interface accesses metadata that identifies the service manager as having registered for network topology change notifications and specifies how to communicate with the service manager (e.g., includes an IP address); the notification can include the network topology, an indication of the network topology changes, etc., para. 0131).
Shevenell in view of Narayanan, and further in view of Bahadur does not explicitly teach information in a hash-set keyspace within the one or more databases.
Teodorescu teaches information in a hash-set keyspace within the one or more databases (the multicast subscriber process determines whether there are any key-value pairs from the received broadcast message remaining to be processed. The multicast subscriber process updates shared memory with key-value pair data that has been subscribed to, and optionally dispatch notifications (keys for updated data) to its subscribers (e.g. the RQP), para. 0058) in order to help ensure that no data is dropped and to help prevent misordering as taught by Teodorescu (para. 0045).
Therefore, based on Shevenell in view of Narayanan, further in view of Bahadur, and furthermore in view of Teodorescu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Teodorescu to the method of Shevenell in view of Narayanan in order to help ensure that no data is dropped and to help prevent misordering as taught by Teodorescu (para. 0045).

With respect to claim 11, Shevenell teaches The method of claim 10, wherein the notification service stores one or more events comprising new network topology information or new device profile information (the SDN interface might maintain a list of the SDN managers and mark the entry for the current SDN manager, para. 0127; the SDN interface can compare the determined network topography with a previous network topography, para. 0130; to notify the service manager, the SDN interface accesses metadata that identifies the service manager as having registered for network topology change notifications and specifies how to communicate with the service manager (e.g., includes an IP address); the notification can include the network topology, an indication of the network topology changes, etc., para. 0131).
Further, Teodorescu teaches wherein the notification service stores one or more keyspace events comprising information corresponding to a node identifier-device-object identifier pair as a key-value pair (the new data is packaged into a publisher message (e.g., a broadcast message) including key-value data associated with the new data and a sequence ID. For example, the multicast publishing process 306 could package the newly received data into a broadcast message to be sent via broadcast network connection 316 to one or more subscribing processes (e.g., 320) in corresponding query machines (e.g., 318), para. 0046) in order to help ensure that no data is dropped and to help prevent misordering as taught by Teodorescu (para. 0045).
Therefore, based on Shevenell in view of Narayanan, further in view of Bahadur, and furthermore in view of Teodorescu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Teodorescu to the method of Shevenell in view of Narayanan in order to help ensure that no data is dropped and to help prevent misordering as taught by Teodorescu (para. 0045).

With respect to claim 12, Shevenell teaches The method of claim 11, wherein distributing, by the notification service and via the number of interfaces, the number of events further comprises establishing, by the processing circuitry, the subscription with the notification service for the event notifications to be sent to one or more modules operating the subscriber micro-services for the network (the service manager and other components that implement configuration-dependent network functionality should be updated soon after a network configuration change, para. 0020; determining that a network topology changed and notifying registered components, para. 0123; if the SDN interface determined that the network configuration resulted in a network topography change, the SDN interface notifies the service manager that the network topology has changed; to notify the service manager, the SDN interface accesses metadata that identifies the service manager as having registered for network topology change notifications and specifies how to communicate with the service manager (e.g., includes an IP address); the notification can include the network topology, an indication of the network topology changes, etc., para. 0131), 
Furthermore, Teodorescu teaches wherein the subscription corresponds to a particular node identifier- device-object identifier pair in the portion of the global network state information (the multicast subscriber process updates shared memory with key-value pair data that has been subscribed to, and may optionally dispatch notifications (keys for updated data) to its subscribers (e.g. the RQP), para. 0058) in order to help ensure that no data is dropped and to help prevent misordering as taught by Teodorescu (para. 0045).
Therefore, based on Shevenell in view of Narayanan, further in view of Bahadur, and furthermore in view of Teodorescu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Teodorescu to the method of Shevenell in view of Narayanan in order to help ensure that no data is dropped and to help prevent misordering as taught by Teodorescu (para. 0045).

With respect to claim 13, Shevenell teaches The method of claim 12, wherein establishing, by the processing circuitry, the subscription further comprises coalescing, by the one or more modules executing on the processing circuitry, the events to determine the new network topology information or the new device profile information in the one or more databases (to identify the network configuration-dependent network functionality, the service manager can maintain metadata that relates particular aspects of the network configuration with network configuration-dependent network functionality, each time a network test is deployed, the service manager might record an indication of the network test and each component associated with the network test; thus, if the notification received (202) indicates that a component was removed, the service manager can search through the indications to identify network tests associated with the removed component, the service manager might access predetermined (static or configurable) data that identifies particular network configuration-dependent network functionality, if the notification received (202) indicates that the network traffic for a particular service chain has changed to a different type of data (e.g., from streaming media to webpage data), the service manager might query a database for network configuration-dependent network functionality that should be modified when the network traffic changes data types, para. 0058).

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
November 4, 2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447